—Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about April 19, 1999, which denied appellant’s application to suspend his child support obligation, unanimously affirmed, without costs.
Appellant failed to demonstrate that, by relocating to Virginia with the child or otherwise, respondent frustrated appellant’s exercise of his visitation rights (see, Matter of Giacopelli v Giacopelli, 62 AD2d 999; Matter of Sutera v Sutera, 204 AD2d 648). We have considered appellant’s other arguments and find them unavailing. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.